Appellant challenges the statement in our original opinion that the record did not appear to bear out the contention that the Midco Petroleum Company had some interest in the property. Our conclusion was based on the statement of Aaronson made on direct examination. An inspection of his testimony on cross-examination, to which we are referred in appellant's motion, shows we were in error in this particular. However, we are of opinion the legal conclusion announced by us is not affected by this fact. There is nothing in the record showing that the Midco Petroleum Company had any part in the management or control of the property, or in the employment or directions of appellant. He looked solely to Aaronson for authority and was controlled by the latter's instructions; he received compensation from Aaronson *Page 385 
to whom he reported. The fact that Aaronson may have ultimately been responsible to the Midco Petroleum Company for their share in the proceeds of the pipe, if it had ever come into his hands, does not, in our judgment, under the facts of this case, affect the question of appellant being the agent of Aaronson.
The motion is overruled.
Overruled.